United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Seattle, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1155
Issued: February 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 14, 2018 appellant filed a timely appeal from an April 25, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective April 25, 2018, due to his failure to attend a scheduled
medical examination.
1

5 U.S.C. § 8101 et seq.

2
The Board notes that appellant submitted new evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.
Sandra D. Pruitt, 57 ECAB 126 (2005).

FACTUAL HISTORY
On November 29, 2015 appellant, then a 51-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that he developed right arm/shoulder and joint
pain/stiffness on the left side of his body as a result of his repetitive work duties and increased
work hours.3 He first became aware of his conditions and their relationship to his federal
employment on November 23, 2015. Appellant stopped work on November 24, 2015. OWCP
accepted the claim for unspecified sprain of the left shoulder joint and adhesive capsulitis of the
left shoulder. On March 8, 2016 appellant returned to full-time, limited-duty work.
In a February 25, 2016 medical report, Dr. Charles A. Peterson, a Board-certified
orthopedic surgeon, diagnosed left shoulder rotator cuff tendinitis/adhesive capsulitis. He
determined that appellant had reached maximum medical improvement (MMI) on the date of his
examination.
By decision dated January 24, 2017, OWCP granted four hours of wage-loss compensation
for temporary total disability on December 1, 2015, but denied compensation for the remaining
hours of temporary total disability which had been claimed for the period November 23, 2015
through September 19, 2016.4
On June 16, 2017 appellant filed a claim for a schedule award (Form CA-7). In a
development letter dated July 3, 2017, OWCP requested that he submit additional medical
evidence establishing his schedule award claim. It afforded appellant 30 days for a response.
Appellant did not submit the requested medical evidence.
By letters dated March 1 and 6, 2018, OWCP referred appellant to Dr. Jeffrey L.
Holtgrewe, a Board-certified orthopedic surgeon, for a second opinion medical examination to
determine the extent of his permanent impairment, if any, based on the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)5 and establish the date on which he reached MMI. It advised that an appointment had
been scheduled for March 28, 2018 at 1:00 p.m. Appellant was further advised that, if he refused
or obstructed the examination, his compensation could be suspended under 5 U.S.C. § 8123(d).
On March 19, 2018 appellant informed OWCP that he was not going to attend the
March 28, 2018 appointment because something was going on with his social security benefits and
he did not have an attorney.
A March 28, 2018 e-mail reflects that OWCP was notified by Medical Consultants
Network, OWCP’s scheduling contractor, that appellant did not appear for his March 28, 2018
examination.

3

Prior to the filing of his occupational disease claim, appellant worked in a temporary assignment as a casual
employee, which ended on December 24, 2004. He was rehired on December 1, 2012. Appellant became a career
employee on May 30, 2015.
4

On July 12, 2016 the employing establishment placed appellant off work due to his conduct. Appellant was
terminated on February 8, 2017.
5

A.M.A., Guides (6th ed. 2009).

2

In an April 6, 2018 notice, OWCP proposed to suspend appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d) as he failed to attend the examination scheduled for March 28,
2018 with Dr. Holtgrewe. Appellant was advised that he should provide a written explanation of
his reasons, with substantive corroborating evidence, within 14 days for failing to attend the
scheduled examination.
By telephone conversation on April 16, 2018, appellant initially advised OWCP of his
refusal to attend an examination. Subsequently during the conversation, he related that he needed
to talk to someone about the examination. No further response was received from appellant.
By decision dated April 25, 2018, OWCP finalized its proposed suspension, effective that
day. It noted that it directed appellant on March 1, 2018 to report for the examination scheduled
on March 28, 2018, but he did not attend the examination or explain why he had refused to attend
or had obstructed the examination.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability as
a result of federal employment, to undergo a physical examination as it deems necessary.6 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.7 OWCP
regulations at section 10.320 provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as it considers reasonably necessary.8 Section
8123(d) of FECA and section 10.323 of its regulations provide that, if an employee refuses to
submit to or obstructs a directed medical examination, his or her right to compensation is
suspended until the refusal or obstruction ceases.9 OWCP procedures provide that, before OWCP
may invoke these provisions, the employee is to be provided a period for 14 days within which to
present in writing his or her reasons for the refusal or obstruction.10 If good cause for the refusal
or obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA.11
ANALYSIS
The Board finds that OWCP properly suspended appellant’s compensation, pursuant to
5 U.S.C. § 8123(d), for failure to attend a medical examination.

6

5 U.S.C. § 8123.

7

J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007).

8

20 C.F.R. § 10.320.

9

5 U.S.C. § 8123; 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
11

Id.

3

By letter dated March 1 2018, OWCP notified appellant that he was being referred for a
second opinion evaluation on March 28, 2018 with Dr. Holtgrewe to determine the extent of his
permanent impairment and the date in which he reached MMI. Appellant was advised of the need
for the examination and the time and place for the scheduled appointment and the notices clearly
explained that appellant’s entitlement to compensation benefits would be suspended for failure to
report or if he obstructed the examination. Additionally, in a record of a telephone conversation
dated March 6, 2018, appellant inquired about the scheduled appointment for a second opinion
and was advised that OWCP arranged the appointment to obtain an impairment rating for his left
arm. As noted, he did not appear for the scheduled examination.
The determination of the need for an examination, the type of examination, the choice of
locale, and the choice of medical examiners are matters within the province and discretion of
OWCP. The only limitation on OWCP’s authority, with regard to instructing a claimant to undergo
a medical examination, is that of reasonableness.12 The Board has interpreted the plain meaning
of section 8123(d) to provide that compensation is not payable while a refusal or obstruction of an
examination continues unless appellant can establish good cause for failing to report at the
scheduled time.13
OWCP subsequently allowed appellant 14 days to provide reasons for failing to appear.14
In response, appellant advised that he would not attend an examination with Dr. Holtgrewe. He
failed to explain why he did not attend the scheduled examination and did not indicate his intent
to reschedule the appointment in his response. Thus, the Board finds that he has not provided good
cause for refusing to attend the March 28, 2018 appointment.
As appellant did not attend the March 28, 2018 scheduled examination and failed to
provide good cause for failing to appear within 14 days of OWCP’s April 6, 2018 notice of
proposed suspension, the Board finds that OWCP properly suspended entitlement to future
compensation in accordance with 5 U.S.C. § 8123(d) until the date on which he agrees to attend
the examination.15 When appellant actually reports for examination, payment retroactive to the
date on which he agreed to attend the examination may be made.16
On appeal, appellant alleges that he was intentionally infected with an illness and sustained
work-related injuries because he filed an Equal Employment Opportunity (EEO) complaint. The
Board finds that the fact that appellant claimed that he sustained employment-related injuries is
not a sufficient reason for his failure to attend the March 28, 2018 medical examination.
Appellant further contends that he was not required to attend the scheduled examination
because he was wrongfully terminated by the employing establishment. The fact that he claimed
that he may have been wrongfully terminated from employment is not a sufficient reason for his
12

D.K., Docket No. 18-0217 (issued June 27, 2018); Lynn C. Huber, 54 ECAB 281 (2002).

13

D.K., id.; M.B., Docket No. 10-1755 (issued March 24, 2011); supra note 9.

14

5 U.S.C. § 8123; D.K., supra note 12; S.B., 58 ECAB 267 (2007).

15

D.K., supra note 12; L.B., Docket No. 14-2005 (issued January 28, 2015).

16

Id.; C.S., Docket No. 11-1366 (issued December 12, 2011); E.B., 59 ECAB 298 (2008).

4

failure to attend the scheduled medical examination. Appellant has not otherwise explained why
he did not attend the scheduled examination. The Board thus finds that OWCP properly suspended
his entitlement to future compensation, in accordance with 5 U.S.C. § 8123(d), until the date on
which he agrees to attend the examination.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
pursuant to 5 U.S.C. § 8123(d), effective April 25, 2018, due to his failure to attend a scheduled
medical examination.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

